Case 3:21-cv-00961-DWD Document 1-1 Filed 08/13/21 Page 1 of 7 Page ID #5
                                                                                              Electronically Filed
                                                                                                 Kahalah A. Clay
                                                                                                     Circuit Clerk
                                                                                                  Nora McDaniel
                                                                                                         21L0286
                                                                                                 St. Clair County
                                                                                              3/24/2021 1:59 PM
                                     IN THE CIRCUIT COURT                                              12698978
                                    THIRD JUDICIAL CIRCUIT
                                  ST. CLAIR COUNTY, ILLINOIS

  DOUGLAS TANKSLEY,                            )
                                               )
         Plaintiff,                            ) (. ause No.   21L0286

  vs.                                          I

                                               )
  KARANVEER CHAWLA,
  2806 Slough Street                           I
  Mississauga, Ontario Canada L4T1G3

  Serve: Secretary of State,
  Jesse White                                  )
  213 State Capitol                            )
  Springfield, IL 62756                        )
                                               )
  And
                                               )
  AMERI-CAN SYSTEMS,                           )
  4 Blair Drive                                )
  Brampton, Ontario Canada L7A5N6              )
                                               )
  Serve: Secretary of State,                   )
  Jesse White                                  )
  213 State Capitol                            )
  Springfield, IL 62756                        )
                                               )
         Defendants.

                                             COMPLAINT
                                              COUNT I

         Comes now Plaintiff, Douglas Tanksley by and through his attorneys and for his cause of

  action against Defendant, Karanveer Chawla, and states to the Court as follows:

          1.     That at all times mentioned herein, Plaintiff Douglas Tanksley was and is a citizen

  and a resident of the State of Missouri.
Case 3:21-cv-00961-DWD Document 1-1 Filed 08/13/21 Page 2 of 7 Page ID #6




         2.       That at all times mentioned herein. Defendant Karanveer Chawla (herein referred

  to as “Chawla” or “driver”) was and is a resident and citizen of the Nation of Canada and a

  commercial truck driver, whose last known address is 2806 Slough Street, Mississauga, Ontario

  Canada L4T1G3, and was using and operating a vehicle over or upon the highways of the State

  of Illinois, and is therefore subject to service of process pursuant to the procedures of 625 ILCS

  5/10-301 (a).

         3.       That at all times mentioned herein. Defendant Ameri-Can Systems was and is an

  Ontario Canada Transport Company that has no registered agent in Illinois, and is therefore

  subject to service of process pursuant to the procedures of 805 ILCS 5/5.25(a), and was running

  a freight hauling business, located at 4 Blair Drive, L7A5N6, Brampton, Ontario, Canada, and

  was the owner or lessor of the tractor and trailer unit operated by Chawla over and upon the

  highway of the State of Illinois, and who was an employee and agent acting within the course

  and scope of his employment and agency at all times herein alleged.

         4.       That the cause of action herein accrued and occurred in the County of St. Clair,

  State of Illinois, on or about November 13, 2019.

          5.      That at all times mentioned herein. Interstate 255 was an open and public highway

  located within the County of St. Clair, State of Illinois.

         6.       That on November 13, 2019, Defendant Chawla was operating a vehicle that was

  an Ameri-Can Systems tractor truck with attached Ameri-Can Systems trailer, northward on

  Interstate 255 near milepost 23.2 in St. Clair County, Illinois, when due to the negligent and

  careless manner in which he operated the Ameri-Can Systems tractor truck and trailer, the

  tractor-trailer traveling north on Interstate 255, operated by Douglas Tanksley, was struck and

  collided with in Plaintiffs lane of travel when defendant’s tractor-trailer changed lanes from the
Case 3:21-cv-00961-DWD Document 1-1 Filed 08/13/21 Page 3 of 7 Page ID #7




  passing lane into Plaintiff’s lane, thereby causing plaintiff to suffer severe and permanent injuries

  as more specifically alleged hereinafter.

          7.        That the aforesaid collision and resulting damages sustained by Plaintiff, Douglas

   Tanksley were directly and proximately caused by the negligence and carelessness of the

   Defendant driver Chawla, in the following respects.

      a) That Defendant driver failed to keep a careful lookout.

      b) That Defendant driver drove at an excessive speed.

      c) That Defendant violated 625 1LCS 5/11 - 709(a), improper lane usage.

      d) That Defendant driver crossed into Plaintiff’s lane of travel and struck Plaintiff’s vehicle

          after attempting to pass Plaintiff’s vehicle on the left, in violation of 625 ILCS 5/11 -

          703(a).

      e) That Defendant drove at a speed in excess of the legal maximum as posted.

      f) That Defendant driver was negligent per se for his violation and plea of guilt/conviction

          of 625 ILCS 5/11 - 709(a) for improper lane usage involving an accident.

          8.        That as a direct and proximate result of the negligence of the Defendant Driver

   Chawla, Plaintiff, Douglas Tanksley, sustained the following injuries: head and brain injuries,

   closed head injuries, headaches and dizziness, mental anguish; neck and back injuries including

   damage to his discs, ligaments, tendons and soft tissues; hands, wrists and arms injuries; chest

   and torso injuries and damage; contusions about his body and soft tissue contusions about his

   body, shoulders, ankles and knees; that Plaintiff suffered, suffers and will in the future continue

   to suffer great physical pain and mental anguish; and that all of Plaintiff’s injuries are permanent

   and progressive.
Case 3:21-cv-00961-DWD Document 1-1 Filed 08/13/21 Page 4 of 7 Page ID #8




          9.      That as a direct and proximate result of the negligence of the Defendant as stated

  aforesaid. Plaintiff has been caused to incur sums of money for reasonable medical, doctor,

  physician, and hospital care; and Plaintiff will be caused to undergo further reasonable and

  necessary medical care and treatment in the future for which he will become indebted; and

  Plaintiff was further caused to incur lost wages.

          WHEREFORE, Plaintiff Douglas Tanksley prays judgment against Defendant, Karanveer

  Chawla, for an amount in excess of Fifty Thousand Dollars ($50,000.00), and for his costs

  expended herein, and for such other and further relief as the Court deems just and proper under

  the circumstances.

                                                    COUNT II

      Comes now Plaintiff, Douglas Tanksley by and through his attorneys and for his cause of

  action against Defendant, Ameri-Can Systems, and states to the Court as follows:

          1.      That Plaintiff hereby incorporates Count 1 and all paragraphs therein by reference

  as though fully set forth herein.

          2.      That at all times mentioned herein, Defendant Karanveer Chawla (herein referred

  to as “Chawla” or “Defendant Driver”) was and is a resident and citizen of the Nation of Canada,

   and at all times and dates herein alleged and mentioned was an agent and employee who was

   acting within the course and scope of his employment with Ameri-Can Systems as a commercial

   driver including at the time of the collision herein alleged.

          3.      That the cause of action based upon a vehicular collision herein accrued and

   occurred in the County of St. Clair, State of Illinois on Interstate 255 near milepost 23.2, on or

   about November 13, 2019.
Case 3:21-cv-00961-DWD Document 1-1 Filed 08/13/21 Page 5 of 7 Page ID #9




         4.        That at all times mentioned herein. Interstate 255 near milepost 23.2 was an open

  and public highway located within the County of St. Clair, State of Illinois.

         5.        That on November 13, 2019, Defendant Driver Chawla was operating the Ameri­

  can Systems tractor truck with attached trailer, northward on Interstate 255 near milepost 23.2 in

  St. Clair County1, Illinois, when due to the negligent and careless manner in which he operated

  the tractor truck with attached trailer, the tractor-trailer traveling north on Interstate 255.

  operated by Plaintiff Douglas Tanksley, was struck and collided with in Plaintiffs lane of travel

  when defendant’s tractor trailer changed lanes from the passing lane into Plaintiffs lane, thereby

  causing plaintiff to suffer severe and permanent injuries as more specifically alleged hereinafter.

         6.        That the aforesaid collision and resulting damages sustained by Plaintiff Douglas

  Tanksley' were directly and proximately cause by the negligence and carelessness of the

  Defendant driver Chawla and Ameri-Can Systems is liable for Chawla’s negligence under the

  doctrine of agency and respondent superior, for the following acts of negligence.

      a) That Defendant driver failed to keep a careful lookout.

      b) That Defendant driver drove at an excessive speed.

      c) That Defendant violated 625 II.CS 5/11 - 709(a). improper lane usage.

      d) J hat Defendant driver crossed into Plaintiffs lane of travel and struck Plaintiff's: vehicle

         after attempting io pass Plaintiffs vehicle on the left, in violation of 625 II CS 5/11 -

         703(a).

      e) That Defendant drove at a speed in excess of the legal maximum as posted.

      f) That Defendant driver was negligent per se for his violation and plea of guilt/conviction

         of 625 ILCS 5/11 - 709(a) for improper lane change involving an accident.
Case 3:21-cv-00961-DWD Document 1-1 Filed 08/13/21 Page 6 of 7 Page ID #10




            7. That Ameri-Can Systems is liable and responsible for any negligence of Chawla as

    Chawla was an agent and employee of Ameri-Can Systems who was acting within the scope and

    course of his employment and agency at the time of the collision.

            8.     That as a direct and proximate result of the negligence of the Defendant Driver

    Chawla, Plaintiff, Douglas Tanksley, sustained the following injuries: head and brain injuries,

    closed head injuries, headaches, dizziness, mental anguish; neck and back injuries including

    damage to his discs, ligaments, tendons and soft tissues; hands, wrists and arms injuries; chest

    and torso injuries and damage, contusions about his body and soft tissue contusions about his

    body, shoulders, ankles and knees; that Plaintiff suffered, suffers and will in the future continue

     to suffer great physical pain and mental anguish; and that all of Plaintiffs injuries are permanent

     and progressive.

            9.      That as a direct and proximate result of the negligence of the Defendant Driver

     Chawla as stated aforesaid. Plaintiff has been caused to incur sums of money for reasonable

     medical, doctor, physician, and hospital care; and Plaintiff will be caused to undergo further

     reasonable and necessary' medical care and treatment in the future for which she will become

     indebted: and Plaintiff was further caused to incur lost wages.

            WHEREFORE, Plaintiff Douglas Tanksley prays judgment against Defendant, Ameri-

     Can Systems, for an amount in excess of Fifty Thousand Dollars ($50,000.00), and for his costs

     expended herein, and for such other and further relief as the Court deems just and proper under

     the circumstances.
Case 3:21-cv-00961-DWD Document 1-1 Filed 08/13/21 Page 7 of 7 Page ID #11




                                Robert H. Pedroli, Jr. IL Bar #6189942
                                PEDROLI & GAUTHIER, LLC
                                Attorneys for Plaintiff
                                130 S. Bemiston, Suite 300
                                Clayton, MO 63105
                                314/726-1817
                                314/726-6087 (Fax)
                                m.vleualworld n sbculobal.net
